20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 1 of 11




                              EXHIBIT A
20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 2 of 11




                IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

 In re:                                  §
                                         § Chapter 11
 KrisJenn Ranch, LLC,                    §
                                         §
 Debtor                                  § Case No. 20-50805
                                         §


 KrisJenn Ranch, LLC, KrisJenn Ranch,§
 LLC–Series Uvalde Ranch, and KrisJenn
                                     §
 Ranch, LLC–Series Pipeline ROW, as  §
 successors in interest to Black Duck§
 Properties, LLC,                    §
                                     § Adversary No. 20-05027
 Plaintiffs,                         §
                                     §
 v.                                  §
                                     §
 DMA Properties, Inc. and Longbranch §
 Energy, LP,                         §
                                     §
 Defendants.                         §


 DMA Properties, Inc. and Frank Daniel §
 Moore,                                   §
                                          §
 Cross-Plaintiffs/Third-Party Plaintiffs, §
                                          §
 v.                                       § Adversary No. 20-05027
                                          §
 KrisJenn Ranch, LLC, KrisJenn Ranch, §
 LLC–Series Uvalde Ranch, and KrisJenn §
 Ranch, LLC–Series Pipeline ROW, Black §
 Duck Properties, LLC, Larry Wright, and §
 John Terrill,                            §
                                          §
 Cross-Defendants/Third-Party Defendants. §




                                          1
20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 3 of 11




                            DMA’S RESPONSES AND OBJECTIONS
                          TO KRISJENN’S FIRST INTERROGATORIES

        DMA Properties hereby serves its responses and objections to KrisJenn Ranch, LLC,

 KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW

 First Interrogatories.



                                                      Respectfully,

                                                      /s/ Christopher S. Johns
                                                      Christopher S. Johns
                                                      State Bar No. 24044849
                                                      Christen Mason Hebert
                                                      State Bar No. 24099898
                                                      JOHNS & COUNSEL PLLC
                                                      14101 Highway 290 West, Suite 400A
                                                      Austin, Texas 78737
                                                      512-399-3150
                                                      512-572-8005 fax
                                                      cjohns@johnsandcounsel.com
                                                      chebert@johnsandcounsel.com
                                                      /s/ Timothy Cleveland
                                                      Timothy Cleveland
                                                      State Bar No. 24055318
                                                      Austin H. Krist
                                                      State Bar No. 24106170
                                                      CLEVELAND | TERRAZAS PLLC
                                                      4611 Bee Cave Road, Suite 306B
                                                      Austin, Texas 78746
                                                      512-689-8698
                                                      tcleveland@clevelandterrazas.com
                                                      akrist@clevelandterrazas.com


                                                      Attorneys for Frank Daniel Moore
                                                      and DMA Properties, Inc.




                                              2
20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 4 of 11




                                    CERTIFICATE OF SERVICE
         I hereby certify that on September 21, 2020 a true and correct copy of the foregoing
 document was transmitted to each of the parties via the Court’s electronic transmission facilities
 and/or via electronic mail as noted below. For those parties not registered to receive electronic
 service, a true and correct copy of the foregoing document was served by United States Mail, first
 class, postage prepaid, at the address noted below.

  Ronald J. Smeberg                                  Michael Black
  Charles John Muller, IV                            BURNS & BLACK PLLC
  MULLER SMEBERG, PLLC                               750 Rittiman Road
  111 W. Sunset                                      San Antonio, TX 78209
  San Antonio, TX 78209                              mblack@burnsandblack.com
  ron@smeberg.com
  john@muller-smeberg.com                            Jeffery Duke
                                                     DUKE BANISTER MILLER & MILLER
  Counsel for KrisJenn Ranch, LLC, Krisjenn          22310 Grand Corner Drive, Suite 110
  Ranch, LLC, Series Uvalde Ranch,                   Katy, TX 77494
  KrisJenn Ranch, LLC, Series Pipeline Row           jduke@dbmmlaw.com

                                                     Counsel for Longbranch Energy, LP
  Ronald J. Smeberg                                  Shane P. Tobin
  THE SMEBERG LAW FIRM, PLLC                         OFFICE OF THE U.S. TRUSTEE
  2010 W Kings Hwy                                   903 San Jacinto Blvd, Room 230
  San Antonio, TX 78201-4926                         Austin, Texas 78701
  ron@smeberg.com                                    shane.p.tobin@usdoj.gov

  Counsel for Black Duck Properties, LLC             United States Trustee
  William P Germany                                  John Terrill
  BAYNE, SNELL & KRAUSE                              12712 Arrowhead Lane
  1250 N.E. Loop 410, Suite 725                      Oklahoma City, OK 73120
  San Antonio, TX 78209
  wgermany@bsklaw.com                                Third Party-Defendant, pro se

  Counsel for Larry Wright
  Laura L. Worsham
  JONES, ALLEN & FUQUAY, L.L.P.
  8828 Greenville Avenue
  Dallas, TX 75243
  lworsham@jonesallen.com

  Counsel for McLeod Oil, LLC

                                              /s/ Christopher S. Johns
                                              Christopher S. Johns



                                                 3
20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 5 of 11




              PRELIMINARY STATEMENT AND GENERAL OBJECTIONS

         This preliminary statement and these general objections are incorporated in the response
 to every request for production and interrogatory below. DMA is attempting to answer and
 respond to Defendants’ requests for production and interrogatories in good faith and based on its
 understanding of the requests. DMA’s discovery efforts and investigation of facts pertaining to
 DMA’s claims are ongoing, and DMA reserves the right to supplement these responses as the case
 progresses.
         DMA generally objects to any request that can be read to include a request for privileged
 information. Additionally, DMA is willing to confer with Defendants in good faith regarding any
 and all objections asserted in response to these requests.


                OBJECTIONS AND RESPONSES TO INTERROGATORIES

 INTERROGATORY NO. 1: Identify all documents that amend, supplement, or otherwise
 modify the Company Agreement of Black Duck Properties, LLC.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because the documents in question are part of Black Duck’s books and records (which are
        in the possession of Defendants) and because it is improper for Defendants to foist the
        burden of identifying responsive documents on DMA when the burden of identifying the
        documents would be the same for both parties. In light of these objections, DMA is not
        answering this interrogatory.

 INTERROGATORY NO. 2: Identify all capital that SCMED contributed to Black Duck, by
 providing:

 a. A brief description of the capital contribution;
 b. The date of the contribution; and
 c. The value of each contribution.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because the answer to this question would be discerned through reference to Black Duck’s
        books and records, and those records are in the possession of Defendants. Relatedly, it is
        improper for Defendants to foist the burden of identifying these amounts on DMA when
        the burden of identifying these amounts would be substantially the same for both parties.
        In light of these objections, DMA is not answering this interrogatory.

 INTERROGATORY NO. 3: Identify all capital that Wright contributed to Black Duck, by
 providing:

 a. A brief description of the capital contribution;
 b. The date of the contribution; and



                                                  4
20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 6 of 11




 c. The value of each contribution.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because the answer to this question would be discerned through reference to Black Duck’s
        books and records, and those records are in the possession of Defendants. Relatedly, it is
        improper for Defendants to foist the burden of identifying these amounts on DMA when
        the burden of identifying these amounts would be substantially the same for both parties.
        In light of these objections, DMA is not answering this interrogatory.

 INTERROGATORY NO. 4: Identify the date on which SCMED ceased to be an owner of Black
 Duck, if any.

        ANSWER: SCMED ceased to be an owner of Black Duck in the wake of the execution of
        documents memorializing Wright’s and Moore’s agreement, as described in the February
        4, 2018 email between Wright and Moore, to grant DMA certain real property interests in
        exchange for Moore’s resignation and SCMED’s release of its 50% ownership stake.

 INTERROGATORY NO. 5: Identify all potential buyers for the ROW that SCMED or
 Wright identified, by providing:

 a. The full legal name of the potential buyers;
 b. The approximate date on which each potential buyer was identified; and
 c. Stating whether SCMED or Wright was responsible for first identifying each potential buyer.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because the answer to this question would be discerned through reference to Black Duck’s
        books and records, and those records are in the possession of Defendants. Relatedly, it is
        improper for Defendants to foist the burden of identifying these amounts on DMA when
        the burden of identifying these amounts would be substantially the same for both parties.
        In light of these objections, DMA is not answering this interrogatory.

 INTERROGATORY NO. 6: Identify all potential investors and/or deal terms that Wright
 “repeatedly objected to” and “prevented a deal from being reached”, as alleged in paragraph 46
 of the Counterclaim, by providing:

 a. A brief description of the deal terms; or
 b. The full legal name of the potential investors.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because the answer to this question would be discerned through reference to Black Duck’s
        books and records, and those records are in the possession of Defendants. Relatedly, it is
        improper for Defendants to foist the burden of identifying these amounts on DMA when
        the burden of identifying these amounts would be substantially the same for both parties.
        In light of these objections, DMA is not answering this interrogatory.


                                                  5
20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 7 of 11




 INTERROGATORY NO. 7: Identify all facts supporting your contention that “Terrill and
 Wright had secretly been working on this deal since December 2017—well before Moore had
 resigned from Black Duck”, as alleged in paragraph 57 of the Counterclaim.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because it purports to require DMA to marshal “all” facts in advance of trial. DMA also
        objects that documents and communications related to these contentions have not yet been
        produced by Defendants or TCRG. Subject to the foregoing objections, in Edwards v.
        Synergy Midstream, LLC et. al—which is case number CJ-2018-3477 in the district court of
        Oklahoma County in Oklahoma—John Terrill swore via affidavit that he informed Plaintiff
        Edwards of an opportunity to purchase right-of-way rights in East Texas in December 2017.
        Emails and correspondence disclosed in the Oklahoma suit confirm that Terrill was
        negotiating the terms of purchasing the Express Pipeline from Black Duck Properties, LLC
        with Larry Wright.

 INTERROGATORY NO. 8: Identify all documents or oral representations that supplement,
 amend, or otherwise modify the DMA Agreement.

        ANSWER: DMA is unaware of any documents or oral representations that supplement,
        amend, or otherwise modify the DMA Agreement. However, the DMA Agreement does
        incorporate the February 4, 2018 email between Wright and Moore, which in turn
        incorporates other agreements.

 INTERROGATORY NO. 9: Identify the actual damages you incurred as a result of Debtors’
 alleged breach of the DMA Agreement, by providing:

 a. The amount of such actual damages, in dollars and cents; and
 b. The method of calculating such actual damages.

        ANSWER: DMA objects that this interrogatory prematurely calls for expert testimony
        regarding damages related to valuation of the right-of-way and/or the value of Moore’s
        interest in Black Duck. DMA will provide all appropriate expert disclosures in a timely
        fashion as required by the federal rules. Subject to the foregoing objection, DMA’s damages
        consist of the value of the 20% net profits interest that attaches and runs with the land that
        DMA was supposed to receive under the DMA Agreement.

 INTERROGATORY NO. 10: Identify all documents or oral representations that supplement,
 amend, or otherwise modify the Harris SWD Agreement.

        ANSWER: DMA is not aware of any documents or oral representations that supplement,
        amend, or otherwise modify the Harris SWD Agreement at this time. However, the Harris
        SWD Agreement does incorporate by reference the February 4, 2018 email between
        Wright and Moore.


                                                  6
20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 8 of 11




 INTERROGATORY NO. 11: Identify the actual damages you incurred as a result of Debtors’
 alleged breach of the Harris SWD Agreement, by providing:

 a. The amount of such actual damages, in dollars and cents; and
 b. The method of calculating such actual damages.

        ANSWER: DMA’s damages under the Harris SWD Agreement consist of the value of 50%
        of the Bigfoot note payments. As of approximately August 14, 2020, those damages
        amounted to $127,377.20.

 INTERROGATORY NO. 12: Identify the total amount of “proceeds from multiple sales of
 the right- of-way” that Debtors hold, as alleged in paragraph 103 of the Counterclaim, by
 providing:

 a. The full legal name of the person that holds those proceeds;
 b. The date that person received those proceeds; and
 c. The total amount, in dollars and cents, of those proceeds.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because the answer to this question would be discerned through reference to Black Duck’s
        books and records and the books and records of Defendants. All of those records are in the
        possession of Defendants. Relatedly, it is improper for Defendants to foist the burden of
        identifying these amounts on DMA when the burden of identifying these amounts would
        be substantially the same for both parties. In light of these objections, DMA is not
        answering this interrogatory.

 INTERROGATORY NO. 13: Identify the facts supporting your contention that Black Duck
 owes you a fiduciary duty, as alleged in paragraph 106 of the Counterclaim.

        ANSWER: Paragraph 106 of DMA’s counterclaims does not reference fiduciary duties.
        Some other paragraphs do refer to a fiduciary between Black Duck and DMA, however.
        Black Duck owed DMA fiduciary duties to the extent that Black Duck received payments
        in connection with the sale of the right-of-way and/or in connection with the Bigfoot note
        that were held in trust by Black Duck on behalf of DMA.

 INTERROGATORY NO. 14: Identify the “property and proceeds received by Wright and/or
 his entities in connection with the right-of-way” for which you seek to impose a constructive
 trust, as alleged in paragraph 110 of the Counterclaim.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because the answer to this question would be discerned through reference to Black Duck
        and/or KrisJenn’s books and records, and those records are in the possession of
        Defendants. Relatedly, it is improper for Defendants to foist the burden of identifying these


                                                  7
20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 9 of 11




        amounts on DMA when the burden of identifying these amounts would be substantially the
        same for both parties. In light of these objections, DMA is not answering this interrogatory.

 INTERROGATORY NO. 15: Identify the actual damages you incurred as a result of the
 allegations made in “Claim 3: Breach of Fiduciary Duty” of the Counterclaim, by providing:

 a. The amount of such actual damages, in dollars and cents; and
 b. The method of calculating such damages.

        ANSWER: DMA objects that this interrogatory prematurely calls for expert testimony
        regarding damages related to valuation of the right-of-way and/or the value of Moore’s
        interest in Black Duck. DMA will provide all appropriate expert disclosures in a timely
        fashion as required by the federal rules. Subject to this objection, DMA’s damages consist
        of the value of the 20% net profits interest that attaches and runs with the land that DMA
        was supposed to receive under the DMA Agreement as well as the value of 50% of the
        Bigfoot note payments.

 INTERROGATORY NO. 16: Identify all acts or omissions by Debtors which support your
 contention that they “willfully and intentionally interfered” with the February 3 Email Agreement,
 Harris SWD Agreement, February 4 Email Agreement, and/or DMA Agreement, by providing:

 a. A brief description of the acts or omissions;
 b. The full legal name of the parties who committed these acts or omissions; and
 c. The approximate date of the acts or omissions.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because it purports to require DMA to marshal “all” facts in advance of trial. DMA also
        objects that documents and communications related to these contentions have not yet been
        produced by Defendants. Subject to these objections, DMA answers that Defendants
        willfully and intentionally interfered with these agreements by (a) failing to disclose Moore
        and DMA’s interest to TCRG and other potential purchasers; (b) mischaracterizing Moore
        and DMA’s interest to TCRG and other potential purchasers; (c) fraudulently attempting
        to execute a sham foreclosure on the right-of-way and DMA’s interest in the Bigfoot note
        payments despite knowledge that Moore never authorized any loan from KrisJenn; and
        (d) otherwise scheming to erase and ignore DMA’s interest in the right-of-way and Bigfoot
        note payments.

 INTERROGATORY NO. 17: Identify the actual damages you incurred as a result of the
 allegations made in “Claim 5: Tortious Interference with Contract” of the Counterclaim, by
 providing:

 a. The amount of such damages, in dollars and cents; and
 b. The method of calculating such damages.



                                                  8
20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 10 of 11




        ANSWER: DMA objects that this interrogatory prematurely calls for expert testimony
        regarding damages related to valuation of the right-of-way and/or the value of Moore’s
        interest in Black Duck. DMA will provide all appropriate expert disclosures in a timely
        fashion as required by the federal rules. Subject to this objection, DMA’s damages consist
        of the value of the 20% net profits interest that attaches and runs with the land that DMA
        was supposed to receive under the DMA Agreement as well as the value of 50% of the
        Bigfoot note payments.

 INTERROGATORY NO. 18: Identify all representations made by Black Duck that support
 your contention that Black Duck committed fraud, as alleged in “Claim 6: Fraud” of the
 Counterclaim, by providing:

 a. The full legal name of the person who made the false representation;
 b. If made orally, the date and language used in making the false representation; and
 c. If made in writing, the identity of the document containing the false representation.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because it purports to require DMA to marshal “all” facts in advance of trial. DMA also
        objects that documents and communications related to these contentions have not yet been
        produced by Defendants. Subject to these objections, Wright fraudulently represented that
        DMA would receive a 20% net-profits interest that attached and ran with the right-of-way
        as well as 50% of the Bigfoot note payments. At the time he made these representations,
        Wright knew they were false and that he had no intention of honoring these promises and
        representations. Wright has also committed multiple omissions and nondisclosures of
        material facts in connection with these interests.

 INTERROGATORY NO. 19: Identify the actual damages you incurred as a result of the
 allegations made in “Claim 6: Fraud” of the Counterclaim, by providing:

 a. The amount of such actual damages, in dollars and cents; and
 b. The method of calculating such damages.

        ANSWER: DMA objects that this interrogatory prematurely calls for expert testimony
        regarding damages related to valuation of the right-of-way and/or the value of Moore’s
        interest in Black Duck. DMA will provide all appropriate expert disclosures in a timely
        fashion as required by the federal rules. Subject to this objection, DMA’s damages consist
        of the value of the 20% net profits interest that attaches and runs with the land that DMA
        was supposed to receive under the DMA Agreement as well as the value of 50% of the
        Bigfoot note payments.

 INTERROGATORY NO. 20: Identify all funds that were paid by Bigfoot Energy Services,
 LLC that you contend should have been transferred to you, in whole or in part, by providing:

 a. The approximate date that Bigfoot Energy made the payment;


                                                 9
20-05027-rbk Doc#108-1 Filed 10/20/20 Entered 10/20/20 23:31:43 Exhibit A Pg 11 of 11




 b. The total amount of the payment; and
 c. The portion of each payment you contend is owed to You.

        ANSWER: DMA objects that this interrogatory is overbroad and unduly burdensome
        because the answer to this question would be discerned through reference to Black Duck’s
        books and records and to the books and records of Defendants. All of those records are in
        the possession of Defendants. Subject to the foregoing objection, DMA is entitled to 50%
        of the Bigfoot note payments. As of approximately August 14, 2020, the portion of
        payments owed to DMA amounted to $127,377.20.




                                               10
